 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8   KYLE J. RODNEY,

 9                  Petitioner,                   Case No.: 3:13-CV-00323-RCJ

10   vs.                                                 ORDER

11   WILLIAM GITTERE, et al.,

12                  Respondents.

13

14          IT IS HEREBY ORDERED that the parties shall file a Joint Status Report within 60

15   days of entry of this Order and/or before Friday, July 9, 2021.

16          IT IS SO ORDERED.

17   Dated this 10th day of May, 2021.

18
                                                  _____________________________________
19                                                          ROBERT C. JONES
                                                         United States District Judge
20

21

22

23

24
